           Case 1:19-cr-00280-RA Document 43 Filed 02/18/21 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 2/18/2021


 UNITED STATES OF AMERICA,
                                                                 No. 19-CR-280 (RA)
                                  v.
                                                                        ORDER
                  JASON MOJICA,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall Hearing is scheduled for Monday February 22, 2021 at 12:00

p.m. Members of the public and the press can use the following dial-in information:

         Dial-In Number: 855-268-7844

         Access Code: 32091812#

         PIN: 9921299#

SO ORDERED.

Dated:     February 18, 2021
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
